Exhibit INTERNATIONAL COAL GROUP, INC. STATEMENT REGARDING COMPUTATION OF PER SHARE EARNINGS (DOLLARS IN THOUSANDS, EXCEPT PER SHARE AMOUNTS) Year ended December 31, 2009 2008 2007 Basic Earnings Per Share Net Loss Available to Common Stockholders $ 21,458 $ (26,227 ) $ (147,562 ) Weighted-Average Shares of Common Stock 153,630,446 152,632,586 152,304,461 Basic Earnings Per Share $ 0.14 $ (0.17 ) $ (0.97 ) Diluted Earnings Per Share Net Loss Available to Common Stockholders $ 21,458 $ (26,227 ) $ (147,562 ) Weighted-Average Shares of Common Stock and Other Potentially Dilutive Securities Outstanding: Common Stock 153,630,446 152,632,586 152,304,461 Incremental Shares Under Stock Compensation Plans (1) 1,755,817 — — Total 155,386,263 152,632,586 152,304,461 Diluted Earnings Per Share $ 0.14 $ (0.17 ) $ (0.97 ) (1) Includes the incremental effect of stock options outstanding computed under the treasury stock method, as applicable.
